Citation Nr: 1442259	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date beyond November 29, 2006 for educational benefits under Chapter 35, Title 38, U.S. Code, Survivors' and Dependents' Educational Assistance Program (DEA).


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969.  The Appellant is his spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including the transcript of the August 2013 Board hearing presided over by the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran was evaluated as totally and permanently disabled as a result of a service-connected disability on November 25, 1996, and notification of this evaluation was sent on November 29, 1996.

2.  The Appellant is the Veteran's spouse whose initial application for Chapter 35 DEA benefits was received on May 28, 2010.  

3.  The Appellant did not have a physical or mental disability that prevented her from initiating or completing a chosen program of education within the applicable eligibility period.  




CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond November 29, 2006 for DEA benefits have not been met.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 2013); 38 C.F.R. §§ 21.3046, 21.3047 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Board acknowledges the Appellant's contention that she did not timely receive the letter from VA that provided notice of the evidence needed to substantiate her claim.  See August 2013 Board hearing transcript at p. 7.  However, the Appellant has been given every opportunity to provide evidence regarding the issue on appeal, to include the opportunity to testify at a Board hearing, and VA has obtained or has attempted to obtain all known documents that would substantiate the claim.  

The pertinent facts are not in dispute, and the Appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  




Legal Criteria

If the spouse's eligibility for DEA benefits is based on an evaluation of the Veteran as permanently and totally disabled due to service-connected disability, then the beginning date of eligibility is no earlier than the effective date of the 100 percent rating, and no later than the date of the notification of the 100 percent rating.  38 C.F.R. § 21.3046(a)(2).  

Unless extended, the period of eligibility for DEA benefits cannot exceed 10 years. 38 C.F.R. §§ 21.3046(c), 21.3047.  The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512(b)(2).  The medical evidence must clearly establish that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  Application for an extension must be made within one year after the last date of the delimiting period or the termination of the period of physical or mental disability, whichever date is the latest.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 20.3047(a)(i).  

Analysis

The salient facts in this case are not in dispute.  The Veteran was evaluated as totally and permanently disabled as a result of a service-connected disability on November 25, 1996.  The Appellant is the Veteran's spouse.  Therefore, the Appellant is an eligible person for purposes of determining entitlement to DEA benefits.  38 U.S.C.A. § 3501(a)(1)(D).  Notification of the Veteran's 100 percent rating was sent on November 29, 1996.  Thus, the latest possible delimiting date for the Appellant's period of eligibility for DEA benefits was 10 years from the date of that notification, or November 29, 2006.  38 C.F.R. § 21.3046(c).  There is no evidence or lay allegation that indicates that the assigned delimiting date was erroneous.  

The appellant's initial application for Chapter 35 DEA benefits was received on May 28, 2010.  Her application was denied on the basis that it was received following the expiration of the delimiting date for such benefits.  The Appellant contends that an extension of the delimiting date is warranted.  The Board acknowledges that the Appellant has reported that she had various medical problems and medical procedures performed during the eligibility period for DEA benefits that impaired her for certain periods of time, to include two months in 1996, twelve weeks in 1997, eight months in 1998, and three months in 2000.  See e.g., Appellant's medical history statement submitted at the August 2013 hearing; July 2010 supplemental application for DEA benefits.  

However, there is no evidence or lay allegation to show that prior to the November 29, 2006 delimiting date the Appellant was prevented from initiating or completing a chosen education program due to physical or medical disability.  By the Appellant's own admission, she was unable to begin or continue a training program because of her husband's disability.  See October 2011 Extension of Ending Date Attachment.  The Appellant reports that she did not begin school because she did not know there was a 10-year eligibility period and because she had to stay home and take care of the Veteran beginning in 2004.  She also reported that if she had known about the 10 year rule, she might have tried to go back to school earlier.  See August 2013 Appellant's medical history statement; August 2013 Board hearing transcript at p. 5; May 2011 notice of disagreement.  Therefore, the Appellant does not meet the criteria for entitlement to an extension of the delimiting date beyond November 29, 2006.  38 C.F.R. § 21.3047.  
The Board is sympathetic to the Appellant's claim.  The Board acknowledges the Appellant's argument that because she had to stay home to care for the Veteran and was therefore prevented from initiating DEA benefits, she should be granted an extension of the delimiting date.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an extension of the delimiting date beyond November 29, 2006 for DEA benefits is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


